Citation Nr: 1241524	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-28 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to Agent Orange exposure and pursuant to 38 U.S.C.A. § 1151 due to chemotherapy provided at the Mountain Home VA Medical Center in Johnson City, Tennessee.

2.  Entitlement to service connection for peripheral neuropathy of the feet (claimed as weakness and numbness), also alleged to be secondary to Agent Orange exposure or, pursuant to 38 U.S.C.A. § 1151, chemotherapy provided at the Mountain Home VA Medical Center in Johnson City, Tennessee.

3.  Entitlement to service connection for peripheral neuropathy of the hands (also claimed as weakness and numbness), as well alleged to be secondary to Agent Orange exposure or, pursuant to 38 U.S.C.A. § 1151, chemotherapy provided at the Mountain Home VA Medical Center in Johnson City, Tennessee.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

VA has a duty to assist the Veteran in developing the facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 2002).

Aside from the claimed exposure to Agent Orange as cause, these claims are also partly predicated on the notion that the Type II Diabetes Mellitus and peripheral neuropathy of the feet and hands (claimed as weakness and numbness) are attributable to chemotherapy provided the Veteran at the Mountain Home VA Medical Center (VAMC) in Johnson City, Tennessee.

According to 38 U.S.C.A. § 1151, compensation shall be awarded for qualifying additional disability of a Veteran in the same manner as if such additional disability was service connected.  For purposes of this statute, a disability is qualifying if not the result of the Veteran's willful misconduct and caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by the Secretary of VA, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See also the implementing VA regulation, 38 C.F.R. § 3.361, for a claim, as here, received on or after October 1, 1997.

In May 2008, the Veteran was seen for a mass on the right side of his neck, which was eventually diagnosed as squamous cell carcinoma at the base of his tongue.  Contemporaneous VA medical records show that, during his laboratory work-up, diabetes mellitus was discovered and he began treatment.  In June 2008, he began chemotherapy for the oropharyngeal cancer that was completed in August 2008.  In July 2009, during follow up visits, he began complaining of tingling in his hands and feet, which was eventually diagnosed as peripheral neuropathy.  A VA outpatient record dated in March 2010 includes a diagnostic assessment of peripheral neuropathy, most likely secondary to chemotherapy and the diabetes.  The clinical note indicated it was hard to determine which caused the neuropathy.

Additional medical comment is needed, then, to determine the etiologies of the Type II Diabetes Mellitus and peripheral neuropathy, including in terms of any potential relationship to the chemotherapy provided at the VAMC.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Also, since the Veteran apparently continues to receive treatment at this VAMC, these additional records should be obtained, including concerning any associated treatment at St. Mary's Home Health North.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice and possession of these additional records to the extent they are generated and maintained within VA's healthcare system and therefore deemed to be in VA's custody, even if not physically in the file).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Give the Veteran opportunity to identify any healthcare provider that has evaluated or treated him for the peripheral neuropathy of his upper and lower extremities and diabetes mellitus.  And after securing any necessary authorization from him, obtain all identified records that are not already on file, including especially, but not limited to, those at the VAMC in Johnson City, Tennessee, and at St. Mary's Home Health North.  Since the records at the VAMC are in VA's possession, a Federal agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas any additionally identified records, including those from St. Mary's Home Health North, which are not in the custody of a Federal department or agency, will instead fall under the purview of subpart (c)(1).  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).


2.  After obtaining all additional identified records, schedule an appropriate VA compensation examination for a medical opinion responding to the following questions: 

(a) Are the diabetes mellitus and peripheral neuropathy of the Veteran's upper and lower extremities the results of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing his chemotherapy from June to August 2008?  When responding, the examiner must address the Veteran's contentions as to why these additional disabilities are the result of that chemotherapy, that is, must specifically address whether that chemotherapy had unforeseeable complications that resulted in these additional disabilities or whether, instead, they are the result of other, unrelated, causes.

To this end, the examiner must indicate whether:

(b) in the course of that chemotherapy, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(c) was the proximate cause of the diabetes mellitus or peripheral neuropathy of the extremities events not reasonably foreseeable?

(d) Did the Veteran give his informed consent prior to undergoing this chemotherapy of the type contemplated by 38 C.F.R. § 17.32?


It is most essential the examiner discuss the underlying rationale for all opinions expressed and conclusions reached, if necessary citing specific evidence in the file supporting the opinion or conclusion.  In other words, merely answering these questions, without explanation, will not suffice.

All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.  The claims file must be made available to the examiner for review of the pertinent medical and other history. 

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


